DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on December 11, 2019. Claims 1, 3-4, 7, and 9 are currently pending and have been examined. Claims 2, 5-6, 8, and 10 have been canceled. Claims 1, 7, and 9 have been amended. This action is made final in response to the Applicant Arguments/Remarks received on June 2, 2022. 
Specification
The amendment for the specification has been accepted.

	Claim Interpretation
In view of the amendments made by the applicant, the 112(f) interpretation has been withdrawn.
Claim Rejections - 35 USC § 112
In view of the amendments made by the applicant, the 112(a) and 112(b) rejections have been withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Buchmueller (US Pub. No. 22016/0257401) further in view of Falcone et al. (US Pub. No. 2014/0330739) further in view of Bokeno et al. (US Pub. No. 2016/0200438).
Regarding claim 1, Buchmueller teaches A delivery system comprising: a server configured to receive a delivery request for a product from a first mobile body or an occupant of the first mobile body (see at least Buchmueller Para 70,72: "FIG. 8 is a flow diagram illustrating an example process 800 for processing a user order for an item. …when executed by one or more processors, perform the recited operations….The example process 800 begins with the receipt of a purchase request initiated by a user, as in 802. …"), and a second mobile body that is configured to be capable of delivering the product to the first mobile body while moving autonomously, in response to delivery instructions from the server (see at least Buchmueller Para 63: "The propulsion controller 704 communicates with the navigation system 708 (e.g., for adjusting the power of each propeller motor of the UAV 400 of FIG. 4 to guide the UAV along a determined travel path). … The item engagement mechanism controller 712 communicates with the motor(s) (e.g., a servo motor) used to engage and/or disengage items."), a stock storage facility where the product is stored as a stock item (see at least Buchmueller para 25: "An order fulfillment facility typically includes a receiving operation 180 for receiving shipments of stock from various vendors and storing the received stock in inventory 130. To fulfill the orders 120, the item(s) specified in each order may be retrieved or "picked" from inventory 130 (which may also be referred to as stock storage) in the order fulfillment facility, as indicated by picking operation 140.") wherein the server includes: one or more processors that execute computer-executable instruction stored in a memory, the one or more processors execute the computer executable instructions to cause the server to (see at least Buchmueller para 31: "Furthermore, the servers 220(1)-(N) may include one or more processors 222 and memory 224 that may store a UAV management system 226.") designate the first mobile body as a delivery destination of the product (see at least Buchmueller Para 63: "The navigation system 708 may include a global positioning system (GPS), indoor positioning system (IPS), or other similar system and/or sensors that can be used to navigate the UAV 400 to and/or from a location ( e.g., for landing on a transportation vehicle)."); and provide the second mobile body with a planned travel route of the designated first mobile body (see at least Buchmueller Para 80: "The example sub-process begins with comparing an initial UAV travel path and destination to known routes of available transportation vehicles, as in 1002."), the second mobile body is a vehicle that travels on land or a flying body that flies through the air (see at least Buchmueller Para 80: "The example sub-process begins with comparing an initial UAV travel path and destination to known routes of available transportation vehicles, as in 1002."), and the second mobile body approaches the first mobile body when the first mobile body has stopped or when movement velocity of the first mobile body has become less than or equal to a prescribed velocity (see at least Buchmueller Para 88-89: "Once a transportation vehicle has been identified for a landing, a notification is sent regarding the landing, as in 1204. In various implementations, the notification may be sent from the UAV 400 or UAV management system 226 to the transportation vehicle and/or a management system of the transportation vehicle…the notification…may include requests such as to maintain a current speed or heading, or to remain parked while the landing occurs, etc. ¶…If a landing is not acceptable, a reply notification is sent confirming that no landing will be attempted, as in 1210. If a landing is acceptable, a notification is sent confirming when the landing is complete, as in 1212."), the second mobile body acquires the stock item from the storage facility (see at least Buchmueller Para 75: "As part of the planning of a travel path, a departure time of the UAV (e.g., from a materials handling facility) may be chosen to coincide with the timing of a route of a particular transportation vehicle,") and the second mobile body delivers the stock item that is inside the stock storage facility, as the product (see at least Buchmueller para 40: "The propellers 402 may be any form of propeller ( e.g., graphite, carbon fiber) and of a size sufficient to lift the UAV 400 and any item engaged by the UAV 400 so that the UAV 400 can navigate through the air, for example, to deliver an item to or from a user specified location."). Buchmueller teaches a first mobile body that is a vehicle that travels on land (para 47) but Buchmueller does not explicitly teach the first mobile body being a mobile shop nor does Buchmueller explicitly teach determining whether to deliver a product to a first mobile body. However Falcone teaches in a similar field of delivery services determine whether to deliver the product to the first mobile body (see at least Falcone et al Para 57: "This information is used to determine the type and number of products that the truck can provide and to identify when the truck needs to be restocked."); the first mobile body is a vehicle that travels on land as a mobile shop capable of housing the product (see at least Falcone et al para 4: "Another food delivery service is the catering truck or mobile food truck. For many years, the "lunch wagon" has been a common presence at worksites, such as construction areas and factories"). It would have been obvious to someone skilled in the art at the time to modify Buchmueller with Falcone to include determining when a first mobile body needs to be delivered to and that the first mobile body houses stock based on the motivation to determine if there is enough stock to complete orders or if additional restocking is needed (see at least Falcone para 69). The combination of Buchmueller and Falcone teach UAVs having limited flight distance (Buchmueller para 1), UAVs landing on transports along the transports route (Buchmueller para 21-22), and a transport storing product being a mobile shop (Falcone para 4), but the combination does not explicitly teach for which a distance to the mobile shop is predicted to be less than or equal to a prescribed value, based on the planned travel route provided by the server. However, Bokeno teaches in a similar field of delivering via UAV a method of delivering packages wherein a UAV is loaded with a package from the transport vehicle and uploaded with delivery destination (Bokeno para 29), the UAV taking off towards the delivery location, dropping off the package, and returning to the delivery vehicle (Bokeno para 30). It would have been obvious to someone skilled in the art before the effective filing date to combine the delivery of stock from a storage facility via UAV as described in Buchmueller with the package exchange between the UAV and transport vehicle as described in Bokeno based on the motivation to reduce the miles driven by a delivery van (Bokeno para 8) and reduce the amount of time to restock items in mobile shops like a food truck between customers (Falcone para 69). Additionally, it would have been obvious to someone skilled in the art to limit the distance the UAV would travel to meet the transport vehicle based on the motivation to prevent the UAV running low on battery and being forced to perform an emergency landing, causing the UAV to have to be manually retrieved (Buchmueller para 24). 
Regarding claim 3, the combination Buchmueller, Falcone, and Bokeno remain as applied to claim 1. The combination does not explicitly disclose the first mobile body is provided with at least one opening portion capable of opening and closing nor the second mobile body moves in a manner to follow the first mobile body, while being near the opening portion of the first mobile body. However, Bokeno teaches in the same field of endeavor the first mobile body is provided with at least one opening portion capable of opening and closing (see at least Para 6: “One embodiment of this invention utilizes a delivery van with an opening port in the roof”); and the second mobile body moves in a manner to follow the first mobile body, while being near the opening portion of the first mobile body (see at least Para 7: “the UAS/UAV autonomously returns to the designated flight ceiling, navigates to the new position of the delivery vehicle, autonomously descends and docks with the delivery vehicle”).
Regarding claim 7, the combination of Buchmueller, Falcone and Bokeno remains as applied to claim 1. Falcone further teaches: One or more processors cause the server to:  acquire stock information of the product in the mobile shop (see at least Para 57: “Inventory list 205 is used to track the stock on board the food delivery truck.”); determine to deliver of the stock item to the mobile shop if the stock information acquired satisfies a prescribed condition (see at least Para 57: “This information is used to determine the type and number of products that the truck can provide and to identify when the truck needs to be restocked”).
Regarding claim 9, Buchmueller teaches a delivery method using a delivery system that comprises: a server configured to receive a delivery request for a product from a first mobile body or an occupant of the first mobile body (see at least Buchmueller Para 70,72: "FIG. 8 is a flow diagram illustrating an example process 800 for processing a user order for an item. …when executed by one or more processors, perform the recited operations….The example process 800 begins with the receipt of a purchase request initiated by a user, as in 802. …"), and a second mobile body that is configured to be capable of delivering the product to the first mobile body while moving autonomously, in response to delivery instructions from the server (see at least Buchmueller Para 63: "The propulsion controller 704 communicates with the navigation system 708 (e.g., for adjusting the power of each propeller motor of the UAV 400 of FIG. 4 to guide the UAV along a determined travel path). … The item engagement mechanism controller 712 communicates with the motor(s) (e.g., a servo motor) used to engage and/or disengage items."), a designating step of designating the first mobile body as a delivery destination of the product (see at least Buchmueller Para 63: "The navigation system 708 may include a global positioning system (GPS), indoor positioning system (IPS), or other similar system and/or sensors that can be used to navigate the UAV 400 to and/or from a location ( e.g., for landing on a transportation vehicle)."); a providing step of providing the second mobile body with a planned travel route of the designated first mobile body (see at least Buchmueller Para 80: "The example sub-process begins with comparing an initial UAV travel path and destination to known routes of available transportation vehicles, as in 1002."), the second mobile body is a vehicle that travels on land or a flying body that flies through the air (see at least Buchmueller Para 47: "for part of a travel path the UAV 400 may be flown to and land on a transportation vehicle that is travelling along a known route."), the second mobile body approaches the first mobile body when the first mobile body has stopped or when movement velocity of the first mobile body has become less than or equal to a prescribed velocity (see at least Buchmueller Para 88-89: "Once a transportation vehicle has been identified for a landing, a notification is sent regarding the landing, as in 1204. In various implementations, the notification may be sent from the UAV 400 or UAV management system 226 to the transportation vehicle and/or a management system of the transportation vehicle…the notification…may include requests such as to maintain a current speed or heading, or to remain parked while the landing occurs, etc. ¶…If a landing is not acceptable, a reply notification is sent confirming that no landing will be attempted, as in 1210. If a landing is acceptable, a notification is sent confirming when the landing is complete, as in 1212."), the second mobile body acquires the stock item from the stock storage facility (see at least Buchmueller Para 75: "As part of the planning of a travel path, a departure time of the UAV (e.g., from a materials handling facility) may be chosen to coincide with the timing of a route of a particular transportation vehicle,") and the second mobile body delivers the stock item that is inside the stock storage facility, as the product (see at least Buchmueller para 40: "The propellers 402 may be any form of propeller ( e.g., graphite, carbon fiber) and of a size sufficient to lift the UAV 400 and any item engaged by the UAV 400 so that the UAV 400 can navigate through the air, for example, to deliver an item to or from a user specified location."). Buchmueller teaches a first mobile body that is a vehicle that travels on land (para 47) but Buchmueller does not explicitly teach the first mobile body being a mobile shop nor does Buchmueller explicitly teach determining whether to deliver a product to a first mobile body. However Falcone teaches in a similar field of delivery services determine whether to deliver the product to the first mobile body (see at least Falcone et al Para 57: "This information is used to determine the type and number of products that the truck can provide and to identify when the truck needs to be restocked."); the first mobile body is a vehicle that travels on land as a mobile shop capable of housing the product (see at least Falcone et al para 4: "Another food delivery service is the catering truck or mobile food truck. For many years, the "lunch wagon" has been a common presence at worksites, such as construction areas and factories"). It would have been obvious to someone skilled in the art at the time to modify Buchmueller with Falcone to include determining when a first mobile body needs to be delivered to and that the first mobile body houses stock based on the motivation to determine if there is enough stock to complete orders or if additional restocking is needed (see at least Falcone para 69). The combination of Buchmueller and Falcone teach UAVs having limited flight distance (Buchmueller para 1), UAVs landing on transports along the transports route (Buchmueller para 21-22), and a transport storing product being a mobile shop (Falcone para 4), but the combination does not explicitly teach for which a distance to the mobile shop is predicted to be less than or equal to a prescribed value, based on the planned travel route provided by the server. However, Bokeno teaches in a similar field of delivering via UAV a method of delivering packages wherein a UAV is loaded with a package from the transport vehicle and uploaded with delivery destination (Bokeno para 29), the UAV taking off towards the delivery location, dropping off the package, and returning to the delivery vehicle (Bokeno para 30). It would have been obvious to someone skilled in the art before the effective filing date to combine the delivery of stock from a storage facility via UAV as described in Buchmueller with the package exchange between the UAV and transport vehicle as described in Bokeno based on the motivation to reduce the miles driven by a delivery van (Bokeno para 8) and reduce the amount of time to restock items in mobile shops like a food truck between customers (Falcone para 69). Additionally, it would have been obvious to someone skilled in the art to limit the distance the UAV would travel to meet the transport vehicle based on the motivation to prevent the UAV running low on battery and being forced to perform an emergency landing, causing the UAV to have to be manually retrieved (Buchmueller para 24). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Buchmueller, Falcone, and Bokeno as applied to claim 1 above, and further in view of Matula et al. (US Pub 2016/010498).
Regarding claim 4, the combination of Buchmueller, Falcone, and Bokeno remains as applied to claim 1. Bokeno further teaches: a roof portion and a side surface portion of the first mobile body are each provided with an opening portion (see at least Fig 12: A vehicle with openings on the top and the sides to allow packages to enter/exit), and the second mobile body is a flying body and selects an approach direction and/or a position of the opening portion (see at least Para 23: “FIG. 12 is a side elevational view one embodiment of this invention wherein the UAS/UAV autonomously descends from its flight ceiling to proximity of the delivery vehicle via GPS control, wherein infrared receiver sensors and software embedded in the UAS/UAV utilizing infrared transmitting sensors contained within the UAS/UAV docking platform guide the UAS/UAV into its docking position…”), but the combination of Buchmueller, Falcone, and Bokeno does not explicitly disclose: selects an approach direction and/or a position of the opening portion according to at least one of content of the item, traffic conditions of a road, and weather conditions. However, Matula teaches in the field of delivering packages selects an approach direction and/or a position of the opening portion according to at least one of content of the item, traffic conditions of a road, and weather conditions (see at least Para 47: “Dispatch 136 may comprise a number of functions to facilitate delivery of an item. More particularly, dispatch 136 may comprise any one or more of, route planning, weather monitoring/prediction, traffic monitoring/prediction, …delivery vehicle selection, etc. For example, resource 112 may receive an order for liquor, pharmaceuticals, or a high-value item and dispatch a vehicle, which is also associated with a human driver… Dispatch may select a vehicle based upon another attribute of the item being delivered. For example, the size, weight, fragility, or other aspect may require or prevent delivery by a particular vehicle or type of vehicle. Additionally, the customer associated with customer communication device 108 may specify what vehicle, or vehicle type, should or should not be used ( e.g., the park next door is having a kite flying competition, use ground-based vehicles only; due to construction activity vehicles longer than 40 feet will not be able to access the dock this week.).
It would have been obvious to someone skilled in the art before the effective filing date of the claimed invention to modify the combination of Buchmueller, Falcone, and Bokeno with Matula to include selecting a ground based or aerial based delivery based on contents, traffic, or weather based on the motivation to reliably deliver a large variety of goods through various conditions.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3-4, 7, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Any argument regarding the reapplied prior art references has been addressed below.
First, the applicant argues that the cited references fail to teach or suggest any delivery of products to a mobile shop (vehicle). The examiner disagrees. Regarding the argument  Falcone teaches “the sales may be for a food and other products sold by a food truck. User interface may be part of a computer application for identifying potential sales locations and for scheduling sales calls” (para 103) and Bokeno teaches “When the delivery system, delivery vehicle and the UAS/UAV are within range of the destination, the UAS/UAV is released via the launching system within the delivery van. The UAS/UAV autonomously guides itself via GPS to a predetermined distance from the destination and is remotely guided by aid of precision land sensors and if necessary an operator at a remote location to the final delivery point for package release. Having completed the package release, the UAS/UAV autonomously returns to the delivery vehicle” (para 6). It would have been obvious to someone skilled in the art before the effective filing date to retrieve a package from a static location and deliver to the transport vehicle based on the motivation to lower the time needed to restock the food truck of Falcone between customers when supplies are low (Falcone para 69).
Second, the applicant argues the cited references fail to teach or suggest any prediction/estimation of a distance between a mobile shop and stock storage facility based on a planned travel route of the mobile shop. The examiner disagrees. Buchmueller teaches “instructions are sent (e.g. from the UAV management system 226) to the UAV 400(X2) to take off from a departure location at the materials handling facility 230 and begin flying toward a destination at a meeting location ML2. The UAV 400(X2) arrives at the meeting location ML2 and lands on the transportation vehicle 201(Y2)” (para 37). It would have been obvious to someone skilled in the art to limit the range in which the drone would travel based on the motivation to prevent the drone from running out of battery midflight (Buchmueller para 1) and needing to be manually retrieved (para 24).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gillen et al. (US Pub. No. 2014/0180959) teaches adjusting the delivery location of a package to a dynamic location. Borley et al (US Pub. No. 2016/0239803) teaches authentication in autonomous delivery. Mulhall et al. (USP 10,916,151) filed Aug 2, 2017 teaches en route product delivery by unmanned aerial vehicles. Woulfe et al. (US Pub. No. 2019/0043001) filed Aug 2, 2017 teaches systems and methods for scheduling en route product delivery. Kantor et al (US Pub. No. 2016/0196525) teaches accommodating mobile destinations for unmanned aerial vehicles.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/T.S./     Examiner, Art Unit 3663                                                                                                                                                                                                   
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663